Title: To Thomas Jefferson from Augustus Elias Brevoort Woodward, 5 January 1822
From: Woodward, Augustus Elias Brevoort
To: Jefferson, Thomas


Sir,
City of Detroit,
Jan. 5. 1822.
The Reverent Cave Jones, of the City of New-York, has recently manifested to me, a willingness to accept a respectable Situation in the new central University; should the stations not already be filled.Dr Jones is a respectable clergyman of New-York, of the Episcopalian persuasion, and of profound erudition. Lamented dissensions have induced him to turn his views, a second time, to Virginia. I firmly believe he would be an acquisition to any literary institution.—Having just time to mention the subject, by the present mail, will serve, I trust, as an apology for my not entering into any further details.Accept sir, the assurances of my permanent respect, attachment, and esteem.A. B. Woodward.